DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, Line 28: DELETE “sad”, INSERT –said—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a device for the quantification of cell and non-cell components in a solution containing a blood sample comprising: at least one pair of detection electrodes, said at least one pair of detection electrodes comprising at least one first electrode connected with a first input apt to receive a first signal in input (V+) and a second electrode; at least one pair of reference electrodes, said at least one pair of reference electrodes comprising a first electrode connected with a second input configured to receive a second signal in input (V+) of opposite polarity to the first input signal (V+) and a second electrode connected to the second electrode of said at least one pair of detection electrodes, in a common point wherefrom an output signal (Out) is picked up; said device comprising: at least one concentrator in ferromagnetic material and cooperating with a magnetic field external to the device to cause the concentration of said components on said at least one pair of detection electrodes; a substrate having a first side and a second side that is opposite of the first side; a support configured to receive a sample of blood or of solution containing blood; at least one spacer element connected to and extending between said substrate and said support so that the support is spaced apart from the substrate, said at least one spacer element is configured to confine in the plane of the substrate the blood sample and to distance said substrate from said support; wherein said at least one pair of detection electrodes are attached to the first side of the substrate;2In re Patent Application of:Riccardo BERTACCO et al.Serial No.: 16/630,702Filed: January 13, 2020 wherein said at least one pair of reference electrodes are attached to the second side of the substrate; wherein said at least one concentrator is carried by said substrate; and wherein said at least one spacer element confines the blood sample in the plane of the substrate so that the blood sample does not contact said substrate, said at least one pair of detection electrodes, and said at least one pair of reference electrodes.
Claims 2-5 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797